On Petition for Eehearing.
Appellants have petitioned for a rehearing upon several grounds. The last ground urged, and the only one which we deem it necessary to notice, pertains to the latter portion of the opinion wherein the imposition of costs in addition to the fine is sustained upon the theory that such costs were imposed as a part of the fine. We are convinced that the ultimate conclusion that the costs were properly assessed is correct, but upon more mature deliberation we have concluded to modify the opinion in so far as the reasons given for sustaining such costs are concerned, and to place our decision on this feature of the case solely upon the ground that the court had the right to impose payment of the costs in addition to the fine. The supreme court of Kansas has expressly so held under a statute identically like § 9374, Rev. Codes 1905. State ex rel. Curtis v. Durein, 46 Kan. 695, 27 Pac. 148.
We think the reasoning of the Kansas court on this question is sound. See also 9 Cyc. Law & Proc. p. 54, and cases cited.
The original opinion is accordingly modified in this respect and petition for rehearing denied.